DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-7 and 9-10 were rejected in the previous 3/7/2022 office action. Claims 1, 3, and 9 were amended in the response filed 7/7/2022. Claims 1-7 and 9-10 remain pending and are examined in this office action. 

Priority
Claims 1-7 and 9-10 are examined with an effective filing date of 11/19/2014, since the priority to US Application No. 11/009,139 does not provide sufficient support for the limitations involving an unmanned delivery aircraft. 

Response to Arguments
Claim Objections: 
The amendments to claim 1, 3, and 9-10 have overcome the previous objections which are now withdrawn. 
However, see the current claim objections applied in view of applicant’s amended claims. 
35 USC § 112(b): 
Applicant’s arguments with respect to the previous § 112(b) rejections of claims 1-7 (pgs. 6-7 of remarks filed 7/7/2022) have been fully considered and they are persuasive. The amended claims clarify the subject matter such that the previous rejections are obviated and are withdrawn. 
However, see the current § 112(b) rejections applied in view of applicant’s amended claims. 
35 USC § 101: 
Applicant’s arguments with respect to the previous § 101 rejections of claims 1-7 and 9-10 (pgs. 6-7 of remarks) have been fully considered and they are persuasive. The previous § 101 rejection is withdrawn, since applicant has amended the claims to reintroduce the subject matter similar to that which was previously found eligible (e.g. sending a signal to an unmanned delivery aircraft, the unmanned delivery aircraft sending a signal to the locked storage container that unlocks the locked storage container, and the unmanned delivery aircraft docking with ports of the locked storage container to perform delivery of the item through a hatch of the locked storage container). The previous § 101 rejection is withdrawn. 
35 USC § 103 Rejections: 
Applicant’ arguments with respect to the previous § 103 rejections of claims 1-7 and 9-10 (pgs. 6-7 of remarks) have been considered but they are moot as they do not apply to the current § 103 rejections applied below in response to applicant’s amendments. 
Please see the updated § 103 rejections of claims 1-7 and 9-10 below. 

Claim Objections
Claims 1-3, 5-6, 9 and 10 are objected to because of the following informalities:  
Claim 1 recites “A method for the delivery of…” – however, the examiner suggests amending this to “A method for 
Claim 1 recites, in several instances, “the one locked storage container,” but it appears it should recite “the at least one locked storage container” 
Claim 2 recites “said locked storage container” but appears it should recite “the at least one locked storage container” 
Claim 3 recites “determining the size of the ordered item…” but the examiner suggests amending this to “determining a size of the at least one ordered item” to improve clarity. 
Claim 5 recites “the ordered item” but appears it should recite “the at least one ordered item”
Claim 6 recites “said locked storage container” but appears it should recite “said at least one locked storage container” or “the at least one locked storage container” 
Claim 9 recites “at least one locked storage container…” and then again recites “at least one locked storage container” again – however, for the purpose of improving clarity, the examiner suggests amending the second instance of “at least one locked storage container” to “said at least one locked storage container” 
Claim 9 recites “said at least one ordered item” but appears it should recite “said one or more goods” to maintain consistent terminology throughout the claim
Claim 9 recites “sending a first signal from to the unmanned delivery aircraft” but appears it should recite “sending a first signal to the unmanned delivery aircraft”
Claim 9 recites “the one locked storage container” in several instances, but appears it should read “the at least one locked storage container”
Claim 9 also recites “the at least one ordered item” but appears it should read “said one or more goods,” similar to the other objection above also to claim 9. 
Claim 10 recites “said locked storage container” but appears it should read “the at least one locked storage container” or “said at least one locked storage container”
Appropriate correction is required. 
Examiner’s Note: Any suggested claim language above is provided purely as a recommendation and other language/phrasing chosen by applicant may also be sufficient to overcome the above objections. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “said signal”, which renders the claim indefinite because it is unclear if “said signal” refers to “a first signal” or “a second signal” recited in claim 1. For the purposes of further examination, the examiner will interpret “said signal” as either of the first signal or the second signal recited in claim 1. 
Claim 6 recites the limitation "said room.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite because it is unclear what the limitation “said room” is referring to. For example, it is unclear if “said room” is referring to “checking available room” as recited in claim 3, “the available room” of claim 5, or is referring to room in some other place to which the partial deliveries are made. For the purposes of further examination, the examiner interprets claim 6 to require that signals are sent to at least one locked storage container allowing access for delivery agents only when room is available in at least one locked storage container. 	
Claim 9 recites the limitation “the first signal.”  There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite because it is unclear whether “the first signal” is intended to refer to “an access signal” (in which case “an access signal” should be amended to recite “a first signal”), or if applicant intended for “the first signal” to refer to some other signal that should have been recited in the claim. For the purposes of further examination, the examiner assumes that “the first signal” is referring the previously recited “an access signal” (which should be amended to recite “a first signal”). 
Claim 10 recites the limitation “said signal”, which further renders the claim indefinite because it is unclear if “said signal” is referring to “an access signal,” “the first signal” or “a second signal” recited in claim 9. For the purposes of further examination, the examiner will interpret “said signal” as either of the access signal/first signal (in view of the assumption regarding claim 9 above in which “an access signal” should read “a first signal”) or the second signal. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160068265 A1 to Hoareau et al. (Hoareau) in view of AU 2014100457 A4 to Irving, further in view of US 20140032034 A1 to Raptopoulos et al. (Raptopoulos), and even further in view of WO 2014080389 A2 to Almuhairbi et al. (Almuhairbi).

Claim 1: Hoareau teaches: 
A method for the delivery of at least one ordered item to at least one locked storage container associated with a corresponding customer (Hoareau: ¶ 0004, ¶ 0041-0044, ¶0052 package transport method for delivering an order to a locked storage container using a UAV) comprising: 
following an ordering of the at least one item (Hoareau: ¶ 0022-0024, ¶ 0041-0042, ¶ 0014 an end user or consumer orders a package through a host system/service provider), identifying, by a server, the at least one locked storage container to receive a delivery at one or more times (Hoareau: at least ¶ 0042-0043 showing host system computer, i.e. server, uses information provided by user to identify the device identifier of a package docking device, i.e. a locked storage container; see ¶ 0027 and Fig. 2A showing the package device is a locked storage container with housing/enclosure and lockable door); 

With respect to the limitation: 
sending a first signal from the server to an unmanned delivery aircraft in response to authenticating a request to unlock the at least one locked storage container, 
Hoareau teaches sending a first signal from the server to an unmanned delivery aircraft after receiving a customer order and package docking device information (Hoareau: ¶ 0031 and ¶ 0044/0042 showing host system computer transmits first signal to a UAV including a transaction packet/order instructions), but does not explicitly teach sending the signal in response to authenticating a request to unlock a container. However, Irving teaches transmitting a signal including an access code/key from a server to a delivery device, in response to authenticating a request for a code to unlock a parcel box (Irving: ¶ 0033-0038, ¶ 0038 in particular showing signal transmitted from server to delivery device). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the step for transmitting the access code information upon authenticating a request to unlock a container of Irving in the UAV delivery system of Hoareau (such that the transmission of the security key to the UAV in Hoareau would occur in response to a request for a security key to unlock the locked storage container) with a reasonable expectation of success of arriving at the claimed invention, with the motivation to increase security by only providing the access code upon request when the delivery agent is physically present (Irving: ¶ 0004-0005). 

Hoareau, as modified above, further teaches: 
wherein in response to the unmanned delivery aircraft receiving the first signal from the server (Hoareau: ¶ 0031 and ¶ 0044/0042 UAV receives the transaction packet/order instructions, i.e. first signal), the unmanned delivery aircraft then transmits a second signal from the unmanned delivery aircraft to the one locked storage container (Hoareau: ¶ 0027 showing UAV opens, i.e. unlocks, the door of a package docking device using the security key, which as per ¶ 0015, ¶ 0039, ¶ 0049 the UAV receives the security key as part of the instructions; ¶ 0032, ¶ 0036, ¶ 0048 showing UAV communicates with the package docking device, i.e. locked storage container, through short range communications to signal the locked storage container), 
the second signal being configured to be received by the one locked storage container to unlock a hatch of the one locked storage container (Hoareau: ¶ 0027, ¶ 0015, ¶ 0039, ¶ 0049 showing the security key received by UAV is then used by the UAV to unlock and open the package docking device; also claims 2, 9, 16 explicitly stating “wherein the transaction packet further includes a security key for unlocking the package docking device associated with the package transfer request, and the control processor is further configured to transmit the security key to the package docking device located at the delivery point”), and 

With respect to the limitation: 
wherein the unmanned delivery aircraft arrives at the hatch of the one locked storage container using landing ports and
Hoareau teaches wherein the unmanned delivery aircraft arrives at the hatch of the locked storage container using landing gear (Hoareau: ¶ 0029, ¶ 0040), but is silent regarding landing ports or specific docking elements for landing. However, Raptopoulos teaches a UAV landing at a ground station using docking elements for landing (Raptopoulos: ¶ 0072, ¶ 0085-0087; see Figs. 3C and 3D also showing docking elements/mechanical interface for docking with the UAV). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of landing ports to arrive at a ground station of Raptopoulos in the UAV delivery system of Hoareau/Irving with a reasonable expectation of success of arriving at the claimed invention, with the motivation to allow for quick swapping of a payload or battery between the UAV and the ground station (Raptopoulos: ¶ 0087). 

Hoareau as modified above further teaches: 
(wherein the unmanned delivery aircraft…) delivers the at least one ordered item into the one locked storage container through the hatch (Hoareau: ¶ 0046-0047, ¶ 0027, ¶ 0043-0044 showing UAV delivers item to the door, i.e. hatch of the locked storage container), 

With respect to the remaining limitation: 
and wherein the customer has direct access to that part of the at least one locked storage container into which the at least one ordered item was delivered by the unmanned delivery aircraft
Hoareau teaches wherein the package docking device, is locked storage container includes an opening through which the package can be received into the enclosure 212 (Hoareau: ¶ 0027 and Fig. 2A showing package is dropped through opening 214 to enclosure 212) which suggests but does not explicitly state that the customer would retrieve the delivery through the same enclosure. Therefore, However, Almuhairbi teaches a locked storage container (Almuhairbi: Pg. 6 lines 3-19; Pg. 5 line 20 – Pg. 6 line 2 and Pg. 6 lines 26-31) comprising inlet columns and outlet columns which viewed as a whole form an open space inside the container (Almuhairbi: Fig. 6 columns 31, 32, or 33, 34; also see Pg. 6: 3-19 and Figs. 9A-9C) and in which the customer has direct access to the part of the delivery receptacle in which the ordered item was delivery by a drone, i.e. unmanned delivery aircraft (Almuhairbi: Pg. 3 lines 16-19 and Pg. 6 lines 26-36). In further detail, Almuhairbi teaches that a drone may deliver a parcel box containing an item (called a “sub-parcel”) to the top of a delivery station to a column that is a part of the hollow area through which the parcel box moves down (Almuhairbi: Pg. 6 lines 3-19; also see Figs. 9A-C and Pg. 5 lines 8-13). The customer then retrieves the item (i.e. “sub-parcel”) from the same part (comprising the columns) into which the parcel box was delivered (Almuhairbi: Pg. 6 lines 26-31; also see Pg. 3 lines 16-19). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the inner structure of the delivery receptacle of Almuhairbi for the inner structure of the delivery receptacle in Hoareau as taught by the combined teachings of Hoareau/Irving/Raptopoulos. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, one of ordinary skill in the art would have found it obvious to do so with the motivation “to make the delivery from the drones to the receivers practical, safe, secure, and time saving” (Almuhairbi: Pg. 10 lines 7-9). 

Note: For reference, also see the March 31, 2021 PTAB decision, agreeing with the examiner’s position that the teachings of Almuhairbi would read on the limitation wherein the customer has direct access to that part of the at least one locked storage container into which the at least one ordered item was delivered by the unmanned delivery aircraft.

Claim 2: Hoareau/Irving/Raptopoulos/Almuhairbi teach claim 1. Hoareau as modified above (such that the landing operation includes docking using the docking elements as per Raptopoulos above) further teaches: 
wherein said signal allows access to said locked storage container upon said unmanned delivery aircraft docking therewith (Hoareau: ¶ 0027, ¶ 0015, ¶ 0039, ¶ 0049 showing the security key received by UAV is then used by the UAV to unlock and open the package docking device; ¶ 0032, ¶ 0036, ¶ 0048 showing UAV communicates with the package docking device, i.e. locked storage container, through short range communications to signal the locked storage container)

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160068265 A1 to Hoareau et al. (Hoareau) in view of AU 2014100457 A4 to Irving, further in view of US 20140032034 A1 to Raptopoulos et al. (Raptopoulos), even further in view of WO 2014080389 A2 to Almuhairbi et al. (Almuhairbi), and even further in view of US 20050104716 A1 to Simms et al (Simms).

Claim 3: Hoareau/Irving/Raptopoulos/Almuhairbi teach claim 1. With respect to the following limitation, Hoareau/Irving/Raptopoulos/Almuhairbi do not explicitly teach, however, Simms teaches: 
following said ordering, determining the size of the ordered item and checking available room therefore in said at least one locked storage container (Simms: ¶ 0016 “Following the ordering, the size of the delivery is determined using the delivery system. Available room with the first locked storage container is checked by use of the delivery system”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining the size of the ordered item and checking that there is available room in a locked storage container upon ordering as taught by Simms in the UAV package delivery system of Hoareau/Irving/Raptopoulos/Almuhairbi (such that it includes a step for checking that there is available room in the container as per Simms), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so, with the motivation to enable the safe and secure receipt of purchased or other goods, delivered to a site without a person in attendance (Simms: ¶ 0005). 

Claim 4: Hoareau/Irving/Raptopoulos/Almuhairbi teach claim 3. With respect to the following limitation, Hoareau/Irving/Raptopoulos/Almuhairbi do not explicitly teach, however, Simms teaches:
following determining availability as indicated by the checking step, reserving sufficient room within said at least one locked storage container to receive said delivery (Simms: ¶ 0016 “Upon availability as indicated by the checking step, the delivery system reserves sufficient room within the first locked storage container to receive the delivery”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include reserving the available room in a locked storage container upon ordering as taught by Simms in the UAV package delivery system of Hoareau/Irving/Raptopoulos/Almuhairbi/Simms for the same reasons as claim 3 above.  

Claim 5: Hoareau/Irving/Raptopoulos/Almuhairbi teach claim 4. With respect to the following limitation, Hoareau/Irving/Raptopoulos/Almuhairbi do not explicitly teach, however, Simms teaches:
upon finding that the available room within said at least one locked storage container is insufficient for the size of the ordered item, dividing the ordered delivery into at least first and second partial deliveries for separate delivery upon there being available room (Simms: ¶ 0018 “Upon finding that the available room within the first locked storage container is insufficient for the size of the delivery, the ordered delivery is divided into at least first and second partial deliveries for separate delivery upon there being available room”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include automatically dividing the delivery into partial deliveries as taught by Simms in the UAV package delivery system of Hoareau/Irving/Raptopoulos/Almuhairbi/Simms for the same reasons as claim 3 above.  

Claim 6: Hoareau/Irving/Raptopoulos/Almuhairbi teach claim 5. With respect to the following limitation, Hoareau/Irving/Raptopoulos/Almuhairbi do not explicitly teach, however, Simms teaches:
sending separate signals to said at least one locked storage container allowing access by delivery agents that are delivering said partial deliveries to said locked storage container only during time intervals when said room is available therefore (Simms: ¶ 0030 showing electronic key, i.e. a signal, used to access the appliance during first time interval, and other electronic key, i.e. separate signal, used to access the appliance during a second time interval)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include using multiple signals to access the appliance and make the deliveries during first and second time intervals as taught by Simms in the UAV package delivery system of Hoareau/Irving/Raptopoulos/Almuhairbi/Simms for the same reasons as claim 3 above.  

Claim 7: Hoareau/Irving/Raptopoulos/Almuhairbi teach claim 1. With respect to the following limitation, Hoareau/Irving/Raptopoulos/Almuhairbi do not explicitly teach, however, Simms teaches:
following said delivery, charging an account of said customer upon a signal being sent from said at least one locked storage container that said delivery has been made (Simms: ¶ 0018 “charging an account of the first customer for a delivery upon the locked storage container”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include charging an account of the customer upon delivery as taught by Simms in the UAV package delivery system of Hoareau/Irving/Raptopoulos/Almuhairbi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so, with the motivation to enable the safe and secure receipt of purchased or other goods, delivered to a site without a person in attendance (Simms: ¶ 0005). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160068265 A1 to Hoareau et al. (Hoareau) in view of US 20140032034 A1 to Raptopoulos et al. (Raptopoulos), and further in view of WO 2014080389 A2 to Almuhairbi et al. (Almuhairbi).

Claim 9: Hoareau teaches: 
A delivery system (Hoareau: ¶ 0004, ¶ 0041-0044, ¶0052 package transport system for delivering an order to a locked storage container using a UAV) comprising: 
at least one locked storage container corresponding to a customer (Hoareau: ¶ 0015, ¶ 0018, ¶ 0026-0027 showing package docking device assigned to the end user with a locking door and enclosure, i.e. a locked storage container), 
a processor (Hoareau: ¶ 0020-0024 showing host system computer including one or more computer processing devices; also see ¶ 0052, ¶0057) that is configured for: 
receiving orders of one or more goods for the customer to be delivered by an unmanned delivery aircraft (Hoareau: ¶ 0022-0024, ¶ 0041-0042, ¶ 0014 an end user or consumer orders a package through a host system/service provider); 
sending an access signal allowing access to at least one locked storage container for said delivery by said unmanned delivery aircraft of said one or more goods (Hoareau: ¶ 0027, ¶ 0015, ¶ 0039, ¶ 0049 showing the security key received by UAV is then used by the UAV to unlock and open the package docking device; also claims 2, 9, 16 explicitly stating “wherein the transaction packet further includes a security key for unlocking the package docking device associated with the package transfer request, and the control processor is further configured to transmit the security key to the package docking device located at the delivery point”; ¶ 0032, ¶ 0036, ¶ 0048 showing UAV communicates with the package docking device, i.e. locked storage container, through short range communications to signal the locked storage container), 
and sending a first signal from to the unmanned delivery aircraft (Hoareau: ¶ 0031 and ¶ 0044/0042 showing host system computer transmits first signal to a UAV including a transaction packet/order instructions), 
wherein in response to the unmanned delivery aircraft receiving the first signal (Hoareau: ¶ 0031 and ¶ 0044/0042 UAV receives the transaction packet/order instructions, i.e. first signal), the unmanned delivery aircraft then transmits a second signal from the unmanned delivery aircraft to the one locked storage container (Hoareau: ¶ 0027 showing UAV opens, i.e. unlocks, the door of a package docking device using the security key, which as per ¶ 0015, ¶ 0039, ¶ 0049 the UAV receives the security key as part of the instructions; ¶ 0032, ¶ 0036, ¶ 0048 showing UAV communicates with the package docking device, i.e. locked storage container, through short range communications to signal the locked storage container), 

With respect to the limitation: 
the second signal being configured to be received by the one locked storage container to unlock a hatch of the one locked storage container so that the unmanned delivery aircraft arrives at the one locked storage container using landing ports 
Hoareau teaches the second signal being configured to be received by the one locked storage container to unlock a hatch of the one locked storage container so that the unmanned delivery aircraft arrives at the one locked storage container (Hoareau: ¶ 0027, ¶ 0015, ¶ 0039, ¶ 0049 showing the security key received by UAV is then used by the UAV to unlock and open the package docking device; also claims 2, 9, 16 explicitly stating “wherein the transaction packet further includes a security key for unlocking the package docking device associated with the package transfer request, and the control processor is further configured to transmit the security key to the package docking device located at the delivery point”), but does not explicitly teach that the unmanned delivery aircraft arrives at the locked storage container using landing ports. However, Raptopoulos teaches a UAV landing at a ground station using docking elements for landing (Raptopoulos: ¶ 0072, ¶ 0085-0087; see Figs. 3C and 3D also showing docking elements/mechanical interface for docking with the UAV). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of landing ports to arrive at a ground station of Raptopoulos in the UAV delivery system of Hoareau with a reasonable expectation of success of arriving at the claimed invention, with the motivation to allow for quick swapping of a payload or battery between the UAV and the ground station (Raptopoulos: ¶ 0087). 

Hoareau as modified above further teaches: 
and (the unmanned delivery aircraft…) delivers the at least one ordered item into the one locked storage container through the hatch (Hoareau: ¶ 0046-0047, ¶ 0027, ¶ 0043-0044 showing UAV delivers item to the door, i.e. hatch of the locked storage container)

With respect to the remaining limitation: 
wherein part of said at least one locked storage container into which said at least one ordered item was delivered by said unmanned delivery aircraft is directly accessible to and by said customer; 
Hoareau teaches wherein the package docking device, is locked storage container includes an opening through which the package can be received into the enclosure 212 (Hoareau: ¶ 0027 and Fig. 2A showing package is dropped through opening 214 to enclosure 212) which suggests but does not explicitly state that the customer would retrieve the delivery through the same enclosure. Therefore, However, Almuhairbi teaches a locked storage container (Almuhairbi: Pg. 6 lines 3-19; Pg. 5 line 20 – Pg. 6 line 2 and Pg. 6 lines 26-31) comprising inlet columns and outlet columns which viewed as a whole form an open space inside the container (Almuhairbi: Fig. 6 columns 31, 32, or 33, 34; also see Pg. 6: 3-19 and Figs. 9A-9C) and in which the customer has direct access to the part of the delivery receptacle in which the ordered item was delivery by a drone, i.e. unmanned delivery aircraft (Almuhairbi: Pg. 3 lines 16-19 and Pg. 6 lines 26-36). In further detail, Almuhairbi teaches that a drone may deliver a parcel box containing an item (called a “sub-parcel”) to the top of a delivery station to a column that is a part of the hollow area through which the parcel box moves down (Almuhairbi: Pg. 6 lines 3-19; also see Figs. 9A-C and Pg. 5 lines 8-13). The customer then retrieves the item (i.e. “sub-parcel”) from the same part (comprising the columns) into which the parcel box was delivered (Almuhairbi: Pg. 6 lines 26-31; also see Pg. 3 lines 16-19). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the inner structure of the delivery receptacle of Almuhairbi for the inner structure of the delivery receptacle in Hoareau as taught by the combined teachings of Hoareau/Raptopoulos. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, one of ordinary skill in the art would have found it obvious to do so with the motivation “to make the delivery from the drones to the receivers practical, safe, secure, and time saving” (Almuhairbi: Pg. 10 lines 7-9). 

Claim 10: Hoareau/Raptopoulos/Almuhairbi teach claim 9. Hoareau as modified above further teaches: 
wherein said signal to said locked storage container allowing access by a delivery agent is sent by said unmanned delivery aircraft (Hoareau: ¶ 0027, ¶ 0015, ¶ 0039, ¶ 0049 showing the security key received by UAV is then used by the UAV to unlock and open the package docking device; ¶ 0032, ¶ 0036, ¶ 0048 showing UAV communicates with the package docking device, i.e. locked storage container, through short range communications to signal the locked storage container)

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hunter Molnar/
Examiner, Art Unit 3628

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628